EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Tak on August 5, 2021.
The application has been amended as follows: 

Specification, pg. 14 – pg. 23: paragraph numbers [0001] of pg. 14 and the subsequent paragraphs are renumbered consecutively, beginning from [0058]. 

Claim 18.    A method of inserting an elongated flexible probe in a probed medium, comprising: 
providing a probe assembly having: 
an elongated flexible probe having a connector end, an opposite insertion end, and an insertion section terminating at the insertion end; 
an electronics connector connected to the connector end; and 
a rigid substrate having an insertion shank, a tab connected to the insertion shank, and a narrow open groove channel formed on a bonding side of the insertion shank and filled with a reversible adhesive, said insertion shank aligned and positioned against the narrow open groove channel so that a reversible adhesive layer is formed which temporarily adheres the insertion section to the elongated section; 

attaching the electronics connector to the rigid base; 
controlling the rigid base to insert the elongated section and the temporarily adhered insertion section into the probe medium transferring the electronics connector to a surface of the probed medium; 
detaching the insertion section from the elongated section; 
controlling the rigid base to remove the elongated section from the probed medium whereby the detached insertion section of the elongated flexible probe remains in the probed medium. 
Claim 19.  The method of claim 18, wherein the rigid based is attached to and controlled by a stereotaxic frame with a micromanipulator for performing the inserting and removing steps.
Claim 20.  The method of claim 18, wherein the detaching step includes using phosphate buffered saline (PBS) to dissolve the reversible adhesive layer.
Claim 21. The method of claim 18, further comprising controlling at least one of bond thickness of the reversible adhesive layer between the insertion section and the insertion shank, the material of the reversible adhesive layer, bond uniformity of the reversible adhesive layer, the geometry of the narrow open groove channel, and surface roughness of the insertion shank and/or the insertion section to control dissolution time of the detaching step and performance of the extracting step.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
During the search of the prior art, Tabada et al. (U.S. PGPub. No. 2010/0331935) was found to be closest prior art to the claimed method step. Tabada discloses a method step of inserting an elongated flexible probe in a probe medium ([0013]: inserting a probe into biological tissue), comprising: providing a probe assembly having an elongated flexible probe (elongated probe body 10 in Fig. 1 & 3) and a rigid substrate (rigid spine 30 in Figs. 1 & 3) and aligning both the probe and the rigid substrate for temporary adhesion ([0035]). While Tabada discloses providing a dissolvable bio-adhesive ([0035]), it fails to disclose, teach, or suggest in part, “a narrow open groove channel formed on a bonding side of the insertion shank and filled with a reversible adhesive, said insertion shank aligned and positioned against the narrow open groove channel so that a reversible adhesive layer is formed which temporarily adheres the insertion section to the elongated section…” as required in independent claim 18. 
Kozai et al. (U.S. PGPub. No. 2009/0312770) is another prior art disclosing a method step of inserting an elongated flexible probe in a probe medium comprising: providing a probe assembly having an elongated flexible probe comprising an insertion section (probe 150 in Fig. 1A & 1B) and a rigid substrate comprising an insertion shank (base 110 in Figs. 1A & 1B) and aligning both the probe and the rigid substrate for temporary adhesion via electrostatic forces, chemical bonds, such as covalent bonding, hydrogen bonding, or any other suitable kind of chemical bonding ([0020]). Furthermore, Kozai discloses that the insertion shank comprises at least one groove, channel or ridges (114,116 in Figs. 3A, 3B, & 4) along a surface positioned against the insertion section. However, it fails to disclose, teach, or suggest that the channel is filled with a reversible adhesive to form a reversible adhesive layer since the purpose of the channels and ridges are to decrease the overall area of contact between the insertion section and the insertion shank for easier detachment between the two elements ([0021]).
Accordingly, claims 18-21 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        8/5/2021